

Execution Version
Exhibit 10.1


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
SEVENTH AMENDMENT


TO


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


September 25, 2007


among


GOODRICH PETROLEUM COMPANY, L.L.C.,
as Borrower,


BNP PARIBAS,
as Administrative Agent,


and


The Lenders Party Hereto



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 

SEVENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Seventh
Amendment”) dated as of September 25, 2007, is among GOODRICH PETROLEUM COMPANY,
L.L.C., a Louisiana limited liability company (“Borrower”); each of the
undersigned Guarantors (collectively, the “Guarantors”); BNP PARIBAS, as
administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and the undersigned Lenders.


R E C I T A L S


A. Borrower, Administrative Agent and the Lenders are parties to that certain
Amended and Restated Credit Agreement dated as of November 17, 2005, as amended
by the First Amendment to Amended and Restated Credit Agreement, dated December
14, 2005, the Second Amendment to Amended and Restated Credit Agreement, dated
June 21, 2006, the Third Amendment to Amended and Restated Credit Agreement,
dated August 30, 2006, the Fourth Amendment to Amended and Restated Credit
Agreement, dated November 30, 2006, the Fifth Amendment to Amended and Restated
Credit Agreement, dated August 7, 2007 and the Sixth Amendment to Amended and
Restated Credit Agreement, dated September 17, 2007 (as amended, the “Credit
Agreement”), pursuant to which the Lenders have made certain loans to and other
extensions of credit on behalf of Borrower.


B. Borrower has requested, and the Lenders have agreed, to amend certain
provisions of the Credit Agreement.


C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article and section references in this Seventh
Amendment refer to articles and sections of the Credit Agreement.


Section 2. Amendments to Credit Agreement.


2.1 Definitions.


(a) Section 1.1 is hereby amended by amending and restating or adding the
following definitions:


“Agreement” means this Amended and Restated Credit Agreement, as amended by the
First Amendment to Amended and Restated Credit Agreement, dated December 14,
2005, the Second Amendment to Amended and Restated Credit Agreement, dated June
21, 2006, the Third Amendment to Amended and Restated Credit Agreement, dated
August 30, 2006, the Fourth Amendment to Amended and Restated Credit Agreement,
dated November 30, 2006, the Fifth Amendment to Amended and Restated Credit
Agreement, dated August 7, 2007, the Sixth Amendment to Amended and Restated
Credit Agreement, dated September 17, 2007 and the Seventh Amendment to Amended
and Restated Credit Agreement, dated September 25, 2007.
 
 
 

--------------------------------------------------------------------------------

 
 
“Applicable Margin” means, for any day, a margin of interest over the Base Rate
or the LIBOR Rate, as the case may be, that is applicable when the Base Rate or
LIBOR Rate, as applicable, is determined under this agreement. For purposes of
determining the Applicable Margin for Borrowings, the following rules shall
apply:


(a) The Applicable Margin is subject to adjustment (upwards or downwards, as
appropriate) on any day without notice to Borrower or any other Person based on
the ratio of the Commitment Usage to the Conforming Borrowing Base, as stated in
the table below.


(b) For purposes of the definition of “Applicable Margin”, the ratio of the
Commitment Usage to the Conforming Borrowing Base is determined as of each day
by dividing the Commitment Usage for such day by the Conforming Borrowing Base
in effect on such day.


(c) If Borrower fails to timely furnish to Administrative Agent any Financials
and related Compliance Certificate as required by this agreement, then the
maximum Applicable Margin shall apply from the date those Financials and related
Compliance Certificate are required to be delivered and remain in effect until
Borrower furnishes them to Administrative Agent.


(d) If the Conforming Borrowing Base is no longer in effect, then all references
in this definition to “Conforming Borrowing Base” shall be deemed to refer to
the “Borrowing Base”.


For all Borrowings:


RATIO OF COMMITMENT
USAGE TO THE
CONFORMING
BORROWING BASE
APPLICABLE
MARGIN FOR
BASE-RATE
BORROWINGS
APPLICABLE
MARGIN FOR
LIBOR-RATE
BORROWINGS
less than 25%
0.00%
1.25%
greater than or equal to 25% but
less than 50%
0.00%
1.50%
greater than or equal to 50% but
less than 75%
0.25%
1.75%
greater than or equal to 75% but
less than 100%
0.50%
2.00%
greater than or equal to 100%
0.75%
2.25%



 
2

--------------------------------------------------------------------------------

 


“Conforming Borrowing Base” means an amount equal to $150,000,000, which shall
be in effect during the period commencing on the Seventh Amendment Effective
Date and continuing until redetermined pursuant to Section 2.6. Upon the
one-year anniversary of the Seventh Amendment Effective Date, the Conforming
Borrowing Base shall no longer be in effect, pursuant to Section 2.6.


“Net Cash Proceeds” means, in connection with any issuance or sale of Equity
Interests, securities evidencing Debt or the incurrence of Debt, the cash
proceeds received from such disposition, issuance or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith, or in the case of asset sales, less repayment
of Debt secured by a Lien on the property which is the subject of such sale of
assets.


“Seventh Amendment Effective Date” means September 25, 2007.


2.2  Amendment to Section 2.6. Section 2.6 is hereby amended and restated in its
entirety as follows:
 
“2.6 Borrowing Base Determinations


(a) The Borrowing Base as of the Seventh Amendment Effective Date is
acknowledged by Borrower, Administrative Agent and the Lenders to be
$170,000,000. The Conforming Borrowing Base as of the Seventh Amendment
Effective Date is acknowledged by Borrower, Administrative Agent and the Lenders
to be $150,000,000.
 
(b) The Borrowing Base and the Conforming Borrowing Base shall be redetermined
by Administrative Agent semi-annually through the Termination Date, within
ninety (90) days after each December 31 and June 30, with the next such
Borrowing Base redetermination after the Seventh Amendment Effective Date to be
made on or before March 31, 2008, for the Mineral Interests as of December 31,
2007, on the basis of information supplied by Borrower in compliance with the
provisions of this agreement, including, without limitation, the Reserve
Reports, and all other information available. Furthermore, on the one-year
anniversary of the Seventh Amendment Effective Date, the Borrowing Base will be
redetermined based on the Reserve Report for the Mineral Interests as of June
30, 2008. At such time, the Conforming Borrowing Base shall no longer be in
effect. In addition to the determinations of the Borrowing Base required
pursuant to this Section 2.6(b), (i) one additional special determination
thereof may be requested by the Borrower in between any two consecutive
scheduled redeterminations, provided that the Borrower shall be limited to two
special redeterminations during any calendar year and (ii) one additional
special redetermination thereof may be requested by the Determining Lenders
during any calendar year. Upon any such special determination of the Borrowing
Base, if requested by Administrative Agent, Borrower shall submit both (i) a
current report of a firm of independent petroleum engineers acceptable to
Administrative Agent, prepared in accordance with customary standards and
procedures of the petroleum industry which report shall (A) evaluate the Mineral
Interests subject to such redetermination (in the same manner as provided in
this Section 2.6(b) for other such redeterminations) and (B) be dated within
sixty (60) days of such requested redetermination, and (ii) title opinions,
environmental reports and other information reasonably requested by and in form
and substance acceptable to Administrative Agent, for those additional Mineral
Interests which Borrower desires to be considered within the Borrowing Base.
Adjustments to the Borrowing Base and the Conforming Borrowing Base based upon
the addition of Mineral Interests shall not be effective prior to the date of
filing and recording of such Collateral Documents as required by Administrative
Agent. In addition to the foregoing, the Borrowing Base and the Conforming
Borrowing Base shall be subject to further adjustment from time to time in
accordance with Section 8.18(c) and Section 9.10(e).
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Upon each Borrowing Base and Conforming Borrowing Base redetermination,
Administrative Agent shall notify each Lender of its recommendation for such
redetermined Borrowing Base and Conforming Borrowing Base and the Lenders shall
have ten (10) Business Days to approve or reject such recommendation by written
notice to Administrative Agent. The proposed Borrowing Base and Conforming
Borrowing Base must be approved by the Determining Lenders; provided, however,
that no proposed increase in the Borrowing Base or Conforming Borrowing Base
shall be effective unless approved by all of the Lenders. In the event that the
Determining Lenders or all of the Lenders, as applicable, cannot agree as to the
amount of the redetermined Borrowing Base and Conforming Borrowing Base, the
Borrowing Base and Conforming Borrowing Base shall be and be deemed to be the
lowest amount respectively determined by any Lender. Administrative Agent shall
notify Borrower verbally (confirming such notice promptly in writing) of such
determination by the Lenders, and the Borrowing Base and Conforming Borrowing
Base so communicated to Borrower shall become effective upon such verbal
notification and shall remain in effect until the next subsequent Borrowing Base
and Conforming Borrowing Base redetermination in accordance with the terms
hereof.


(d) The Borrowing Base and Conforming Borrowing Base shall represent the
determination by Administrative Agent and the Lenders, in their sole discretion
and in accordance with their standard engineering and lending policies and
practices customary for loans of this nature, of the value, for loan purposes,
of the Mortgaged Properties, which Borrower acknowledges may require new and
independent credit approvals by each Lender. Furthermore, Borrower acknowledges
that the determination of the Borrowing Base and Conforming Borrowing Base
contains an equity cushion (market value in excess of loan value), which is
acknowledged by Borrower to be essential for the adequate protection of the
Lenders.”
 
 
4

--------------------------------------------------------------------------------

 
 
2.3 Amendment to Section 3.2(c). Section 3.2(c) is hereby amended by adding the
following Section 3.2(c)(v) after Section 3.2(c)(iv):
(v) Mandatory Prepayments. So long as the Conforming Borrowing Base is in
effect, the Borrower shall prepay the Borrowings in amounts equal to:


(A) 100% of the Net Cash Proceeds of any Debt incurred by any Restricted Company
or of the sale or issuance of any Equity Interests of any Restricted Company.
Such prepayment shall be made no later than five Business Days after the receipt
of such proceeds and


(B) 100% of the Net Cash Proceeds of any sale of any Property of any Restricted
Company. Such prepayment shall be made no later than five Business Days after
the receipt of such proceeds.


2.4 Amendments to Sections 8.18, 8.19 and 9.10. Sections 8.18(c), 8.19 and
9.10(e)(iii) are hereby amended to insert “and the Conforming Borrowing Base”
after each reference to the “Borrowing Base”.


2.5 Amendment to Section 14.8(b)(iii). Section 14.8(b)(iii) is hereby amended
and restated in its entirety as follows:


“changes the definition of “Commitment,” “Commitment Percentage,” “Determining
Lenders,” “Pro Rata Part”, “Borrowing Base” or “Conforming Borrowing Base”,”


Section 3. Conditions Precedent. This Seventh Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 14.8 of the Credit Agreement) (the
“Effective Date”):


3.1 The Administrative Agent shall have received from all of the Lenders, the
Borrower and the Guarantors, counterparts (in such number as may be requested by
Administrative Agent) of this Seventh Amendment signed on behalf of such
Persons.


3.2 The Administrative Agent shall have received such other documents as
Administrative Agent or special counsel to Administrative Agent may reasonably
request.


3.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this Seventh Amendment.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4. Miscellaneous.


4.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Seventh Amendment, shall remain in full force and effect following the
effectiveness of this Seventh Amendment.


4.2 Ratification and Affirmation; Representations and Warranties. Borrower and
each Guarantor hereby (a) acknowledges the terms of this Seventh Amendment; (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect, except as expressly amended or modified hereby, notwithstanding the
amendments and modifications contained herein and (c) represents and warrants to
the Lenders that as of the date hereof, after giving effect to the terms of this
Seventh Amendment: (i) all of the representations and warranties contained in
each Loan Document to which it is a party are true and correct, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date, (ii) no Default has
occurred and is continuing and (iii) since November 17, 2005, there has been no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Event.


4.3 Loan Document. This Seventh Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.


4.4 Counterparts. This Seventh Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Seventh Amendment by facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.


4.5 NO ORAL AGREEMENT. THIS SEVENTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.


4.6 GOVERNING LAW. THIS SEVENTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.




[SIGNATURES BEGIN NEXT PAGE]


 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed as of the date first written above.
 

      BORROWER: GOODRICH PETROLEUM COMPANY, L.L.C.  
   
   
    By:  
/s/ David R. Looney
  Name: David R. Looney   Title:   Executive Vice President & Chief Financial
Officer

 

      GUARANTORS: GOODRICH PETROLEUM CORPORATION  
   
   
    By:  
/s/ David R. Looney
  Name: David R. Looney   Title:   Executive Vice President & Chief Financial
Officer

 
 
S-1

--------------------------------------------------------------------------------

 
 
 

      ADMINISTRATIVE AGENT: BNP Paribas, as a Lender and as Administrative Agent
 
   
   
    By:  
/s/ Polly Schott
  Name: Polly Schott   Title:   Vice President               By:  
/s/ Robert Long
  Name: Robert Long   Title:   Vice President

 
 
S-2

--------------------------------------------------------------------------------

 
 

      LENDERS: Comerica Bank, as Lender  
   
   
    By:  
/s/ Juli Bieser
  Name: Juli Bieser   Title:   Senior Vice President

 

      : BMO Capital Markets Financing, Inc. (formerly known as Harris Nesbitt
Financing, Inc.), as Lender  
   
   
    By:  
/s/ Mary Lou Allen
  Name: Mary Lou Allen   Title:   Vice President

 

      The Prudential Insurance Company of America, as Lender  
   
   
    By:  
/s/ Brian N. Thomas
  Name: Brian N. Thomas   Title:   Vice President

 

        Deutsche Bank Trust Company Americas, as Lender  
   
   
    By:  
/s/ Susan LeFevre
  Name: Susan LeFevre   Title:   Director               By:  
/s/ Omayra Laucella
  Name: Omayra Laucella   Title:   Vice President

 
 
S-3

--------------------------------------------------------------------------------

 